Name: 82/762/EEC: Commission Decision of 25 October 1982 amending Decision 82/251/EEC concerning health protection measures in respect of the German Democratic Republic
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-11-18

 Avis juridique important|31982D076282/762/EEC: Commission Decision of 25 October 1982 amending Decision 82/251/EEC concerning health protection measures in respect of the German Democratic Republic Official Journal L 322 , 18/11/1982 P. 0035 - 0035*****COMMISSION DECISION of 25 October 1982 amending Decision 82/251/EEC concerning health protection measures in respect of the German Democratic Republic (82/762/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 28 (3) thereof, Whereas the Commission on the basis of information received concerning an outbreak of foot and mouth disease in the German Democratic Republic, adopted on 31 March 1982 Decision 82/251/EEC (3) prohibiting imports by the Member States of live cattle and pigs and fresh beef, veal, pigmeat, sheepmeat and goatmeat from the German Democratic Republic; Whereas information has now been received by the Commission from the German Democratic Republic which indicates that the outbreak was confined to certain regions and was brought under control by means of vaccination and other measures; whereas all national measures were lifted on 30 June 1982, except in so far as in the regions affected, on animals which will be sent for export or for slaughter for export until six months after the last case; whereas two further cases were reported in the Rostock region on 8 and 14 September 1982; Whereas the situation in the German Democratic Republic is such that Decision 82/251/EEC should be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 82/251/EEC is hereby replaced by the following: 'Article 1 Member States shall prohibit imports of live cattle and pigs and fresh beef, veal, pigmeat and goatmeat from the region of Rostock and the district of Anklam in the region of Neubrandenburg in the German Democratic Republic.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 October 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. (3) OJ No L 110, 23. 4. 1982, p. 25.